Mr. Justice Waterman delivered the opinion of the Court. In this case appellee contended that on January 15, 1891, appellant employed him to act as foreman of appellant’s planing mill, at a salary of $1,300 per year; that appellee continued to work for appellant until August 19,1891, when appellant, as appellee claims, without just cause, wrongfully discharged him. Appellee declared specially upon the foregoing contract, and filed, also, the common counts. To this declaration appellant pleaded the general issue and two special pleas, one being a plea of set-off and the other setting up a judgment entered in the justice court of James H. Doyle, in a case betwéen the parties to this suit, and alleging the cause of action in the justice court is the same as the cause of action in the present case. The bill of exceptions fails to show that it contains all the evidence presented upon the trial. It is therefore to be presumed that there was evidence not shown by the bill of exceptions which justifies the finding and judgment. The judgment of the Circuit Court is affirmed.